  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


    THE NATIONAL ASSOCIATION FOR
    THE ADVANCEMENT OF COLORED
    PEOPLE SPRING VALLEY BRANCH;
    JULIO CLERVEAUX; CHEVON DOS
    REIS; ERIC GOODWIN; JOSE VITELIO
                                                            Case No: 7:17 Civ 08943(CS)(JCM)
    GREGORIO; DOROTHY MILLER;
    HILLARY MOREAU; and WASHINGTON
    SANCHEZ,

                            Plaintiffs,

                 v.

    EAST RAMAPO CENTRAL SCHOOL
    DISTRICT,

                            Defendants.


                         DECLARATION OF CLAUDIA T. SALOMON

              CLAUDIA T. SALOMON, pursuant to 28 U.S.C. § 1746, declares under penalty

of perjury as follows:

   1.         I am a Partner of the law firm of Latham & Watkins, LLP, 885 Third Avenue,

New York, NY 10022, co-counsel for Plaintiffs with New York Civil Liberties Union

Foundation in the above-captioned matter. I am a member in good standing of the bar of the

State of New York and this Court.

   2.         I respectfully submit this declaration in support of Plaintiffs’ Rule 72(a) Objection

to, and Motion to Reconsider, Magistrate Judge’s December 3, 2018 Order Granting Defendant’s

Motion to Quash Subpoenas Directed to David Butler. I am familiar with all of the facts and

circumstances set forth herein.
   3.        Attached as Exhibit 1 is a true and correct copy of the document produced in this

litigation as ERCSD_GROSSMAN_00000490.

   4.        Attached as Exhibit 2 is a true and correct copy of the Notice of Non-Party

Subpoena Duces Tecum served upon David Butler.

   5.        Attached as Exhibit 3 is a true and correct copy of the transcript of the December

3, 3018 hearing in front of the Hon. Judith C. McCarthy, Magistrate Judge.

   6.        Attached as Exhibit 4 is a true and correct copy of the document produced in this

litigation as ERCSD_GROSSMAN_00000742.

   7.        Attached as Exhibit 5 is an excerpt of a true and correct copy of the document

produced in this litigation as ERCSD_BoE_00000231.

   8.        Attached as Exhibit 6 is a true and correct copy of the Notice of Non-Party

Subpoena Ad Testificandum served upon David Butler.


Dated:    New York, New York
          December 17, 2018
                                             /s/ Claudia Salomon
                                                 Claudia Salomon
